Citation Nr: 0306122	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
hallux valgus with callus.

2.  Entitlement to a rating in excess of 10 percent for right 
patellofemoral syndrome.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who had active air service from 
May 1975 to July 1992.  This matter comes to the Board of 
Veterans' Appeals (Board) from a February 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming which increased the rating 
for right hallux valgus with callus to 10 percent, effective 
in July 1997.  The veteran attended a hearing before a 
hearing officer at the RO in April 1999.  The Board remanded 
the issue involving right foot hallux valgus with callus in 
February 2002.  

The issue regarding a higher rating for right patellofemoral 
syndrome will be addressed in a REMAND which follows this 
document.


FINDING OF FACT

The veteran's service-connected right foot hallux valgus 
(with callus) is no more than severe in extent, and results 
in no more than mild to moderate foot disability.  


CONCLUSION OF LAW

A rating in excess of 10 percent for right hallux valgus with 
callus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5279, 5280, 5284 (2002).   




REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  The 
claim was considered on the merits (and well-groundedness is 
not an issue).  The appellant was provided a copy of the 
decision explaining why his claim for an increased rating was 
denied.  By a statement of the case (SOC) in March 1999, 
supplemental statements of the case in October 1999 and 
November 2001, and through various correspondence from VA 
(including April and August 2001 letters regarding the VCAA), 
he was advised of the controlling law and regulations.  These 
communications clearly explained his rights and 
responsibilities and advised him what evidence was of record 
and what type of evidence could substantiate his claim.  
Furthermore, the SOC, the SSOCs and the April and August 2001 
VCAA letters specifically advised him of his and VA's 
respective responsibilities in the development of the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  The veteran 
testified at a hearing at the RO in April 1999.  VA has 
arranged for examinations to assess the severity of the 
disability, including in September 2001.  The record is 
complete.  

Factual Background

During service the veteran was treated for a callus near the 
metatarsophalangeal joint of the right fifth toe.  The 
diagnosis was callus secondary to hallux valgus.    

On VA examination in February 1997, there was thickened 
callusing on the lateral plantar surface near the base of the 
fifth toe.  The diagnosis was hallux valgus right foot and 
callus secondary to the hallux valgus.  X-rays revealed mild 
degenerative changes and mild hallux valgus deformity.  

A September 1997 rating decision granted service connection 
for right hallux valgus, rated noncompensable, effective from 
February 1997.  

On VA examination in April 1998, it was noted that the 
veteran had surgery in the fall of 1997 and that a cyst was 
found and removed from under the skin.  The veteran reported 
spells of swelling and burning in the area of the surgery.  
Physical examination revealed swelling in the fifth 
metatarsophalangeal (MP) joint area, tenderness along with a 
small amount of callus formation underneath the fifth 
metatarsal MP joint area, a barely perceptible scar, and X-
rays showing moderate hallux valgus deformity on the right 
with postoperative changes to the fifth metatarsal head area.  
The assessment was hallux valgus deformity bilaterally, mild 
on the left, moderate on the right with short spells of 
swelling, burning, and discoloration which occur at random.  

The veteran testified at an April 1999 hearing that he had 
foot pain when standing or walking for long periods.  He 
indicated that orthotics did help.  It was noted that he 
regularly had calluses trimmed.  

On VA examination in August 2000 the veteran reported 
complaints of pain of the right fifth toe for the last 3-4 
years.  His fifth toe was dorsiflexed and rode up over the 
fourth toe, and there was painful callusing on the bottom of 
the toe.  Physical examination revealed keratoma of 
approximately 1.5 by 7 millimeters under the fifth metatarsal 
head and pressure sores developing from the fifth toe 
dorsiflexing up and resting up against the dorsal lateral 
side of the right fourth toe.  Neurological examination was 
unremarkable.  Ranges of motion of the toes, foot, and ankle 
were within normal limits.  There was no muscle tension in 
the right fifth toe on dorsiflexion or plantar flexion.  The 
assessment was overlapping right fifth toe, plantar flexed 
fifth metatarsal head, bursa, keratoma.  Surgical options 
were discussed.  

On VA examination in September 2001 the veteran reported that 
his right fifth toe "cocks up" and causes aching and 
throbbing pain.  It was noted that the veteran wore special 
shoes and a special accommodative brace to keep the toe 
straight.  Physical examination revealed a keratoma under the 
right fifth metatarsal and tenderness on palpation of that 
area.  Neurological examination was unremarkable.  Ranges of 
motion of the toes, foot, and ankles were all within normal 
limits.  The right fifth toe was overlapping, with a bony 
prominence on the right fifth metatarsal head.  There was no 
pain with range of motion on dorsiflexion of the toes and no 
pain with dorsiflexion or plantar flexion of the foot or 
ankle.  There was no tenderness with medial to lateral 
compression.  X-rays from September 2001 were reviewed.  A 
lateral view showed a spiked bone growth on the plantar 
aspect of the fifth metatarsal just proximal to the condoyle 
of the fifth metatarsal head.  An AP view showed some 
enlargement of the fifth metatarsal head.  Some osteophytic 
growths were noted under the metatarsal head, and a possible 
bone cyst in the metatarsal head itself was noted.  
Dorsiflexion of the right fifth toe was normal, but there was 
no plantarflexion.  Findings included pain, tenderness under 
the area where the osteophyte is noted on X-rays, normal 
muscle strength, no pain on resistance on all range of motion 
, rear foot valgus of 6 degrees bilaterally and forefoot 
varus of 8 degrees bilaterally.  The assessment included bone 
spur of the right fifth metatarsal; deformity of the right 
fifth toe; traumatic arthritis of the right fifth metatarsal; 
painful plantar keratoma; mild hallux valgus of the right 
first toe, not symptomatic; instability of the foot and 
ankle; overlapping right fifth toe; and plantar flexed fifth 
metatarsal head.  The examiner stated that he could not find 
anywhere in the veteran's records where he was having pain in 
his right great toe, and that he did not feel that the 
veteran was having any pain from the hallux valgus.  He did 
find that the veteran was having problems with a bone spur on 
the plantar aspect of the fifth metatarsal, and was 
developing a painful callus.  It was noted that the veteran 
had surgery in the area to remove a bursa and a cyst, but 
that the doctors failed to remove the bone spur which the 
examiner felt needed to be done; otherwise the veteran would 
continue to have problems.        



Analysis

The veteran maintains, in substance, that impairment due to 
his right foot hallux valgus with callus, is more disabling 
than reflected by the current 10 percent rating. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service-
connected disorder, the disorder is generally viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  The 
basis for disability ratings is the extent to which the 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon average 
impairment of earning capacity in civil occupations. 38 
C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994). 

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The disability at issue is currently rated 10 percent 
disabling under 4.71a, Diagnostic Code (Code) 5280 (for 
hallux valgus).  Code 5279 (for metatarsalgia) has also been 
considered.  Under Code 5280 a 10 percent rating is assigned 
for unilateral hallux valgus when there has been resection of 
the metatarsal head or when it is severe, if equivalent to 
amputation of the great toe.  Under Code 5279, a 10 percent 
rating is assigned for bilateral or unilateral anterior 
metatarsalgia (or Morton's disease).  Under Code 5284, other 
foot injuries are rated 10 percent (for moderate), 20 percent 
(for moderately severe), and 30 percent (for severe).  
38 C.F.R. § 4.71a.  

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Varied symptoms may 
result from many causes; some may be service connected, 
others, not.  Both the use of manifestations not resulting 
from the service-connected disease or injury and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

38 C.F.R. § 4.10 provides that in cases where there is 
functional impairment, ratings must be based upon lack of 
usefulness of the affected part or system and 38 C.F.R. §§ 
4.40, 4.45 and 4.59 require consideration of functional 
disability due to the right foot disorder, including weakened 
movement, excess fatigability, incoordination, pain on 
movement, or flare-ups.  These requirements enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board has carefully reviewed the veteran's treatment 
records and examination reports pertaining to right foot 
hallux valgus with callus and associated problems with the 
right fifth toe.  On VA examination in September 2001, the 
examiner found the hallux valgus deformity of the right foot 
to be "mild" and not painful.  A prior examination noted 
the condition to be "moderate."  Mild or moderate hallux 
valgus alone would not be sufficient to warrant a 10 percent 
rating under Code 5280, which requires for a 10 percent 
rating that hallux valgus be severe, equivalent to amputation 
of the great toe, or with resection of the metatarsal head.  
However, the hallux valgus has resulted in painful callus 
formation at the right fifth metatarsal head area.  
Associated problems have included bone spurring and a cyst 
that required surgical intervention.  There is also an 
overlapping right fifth toe.  This disability involving the 
right fifth metatarsal head area is rated by analogy to 
metatarsalgia, and warrants a 10 percent rating under Code 
5279.  This is the maximum rating under this Code.  As the 
veteran's service-connected right foot disorder does not 
involve symptoms of flat feet, weak foot, claw foot, hallux 
rigidus, hammer toes, malunion or nonunion of tarsal or 
metatarsal bones, or residuals of a foot injury, rating under 
other diagnostic codes is not indicated.  The resulting foot 
disability/impairment may not reasonably be characterized as 
more than moderate in extent.  (In that regard it is 
noteworthy that the most recent VA examiner specifically 
noted there were no indications of pain.)  Consequently a 
rating in excess of 10 percent under Code 5284 (for rating 
other foot disorders) is not warranted. 

In short, the hallux valgus, by itself, does not warrant a 
separate compensable rating, and the related symptoms, 
confined to the area of the right fifth metatarsal head, are 
adequately encompassed by the current 10 percent rating.  
Hence, an increased rating is not warranted.

Finally, the Board has considered the possibility of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  There 
is no evidence of an exceptional disability picture regarding 
the right foot disorder.  There is no evidence of any 
circumstances that render impractical the application of the 
regular rating criteria.  The hallux valgus with callus has 
not required frequent periods of hospitalization, and there 
is no evidence of impact on employment beyond that reflected 
by the 10 percent rating.  The preponderance of the evidence 
is against the claim, and it must be denied.


ORDER

A rating in excess of 10 percent for right foot hallux valgus 
with callus is denied.


REMAND
 
With a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
regarding the claim for an increased rating for right 
patellofemoral syndrome, the veteran submitted a December 
2002 statement indicating that he desired a hearing before a 
local hearing officer.  While he has had a hearing on the 
issue addressed on the merits above, he has not been accorded 
a hearing addressing the patellofemoral syndrome claim.  He 
is entitled to such hearing, and there is no indication in 
his file that he no longer desires one.  Inasmuch as RO 
hearings are scheduled by the RO, the case must be remanded 
for this purpose.  In light of the foregoing, the case is 
remanded to the RO for the following:

The veteran should be scheduled for a 
hearing before a local hearing officer 
addressing the matter of an increased 
rating for patellofemoral syndrome.  

Thereafter, the case should be readjudicated.  If it remains 
denied, he and his representative should be issued an 
appropriate supplemental statement of the case and given the 
opportunity to respond.  The case should then be returned to 
the Board, if in order, for further appellate review.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



